Exhibit 10.24(b)

Employees Stock Ownership Plan

of People’s United Financial, Inc.

Amendment No. 2

People’s United Financial, Inc. (the “Company”) hereby amends the Employee Stock
Ownership Plan of People’s United Financial, Inc. (the “Plan”) pursuant to its
power so to do as provided in Section 17.1 and 17.2 of the Plan as hereinafter
set forth.

 

  1. Section 1.28 is hereby amended to by adding to the end thereof the
following, effective as of January 1, 2008:

“For Limitation Years beginning after December 31, 2007, “415 Compensation”
shall include payments made within 2 1/2 months after severance from employment
(within the meaning of Code Section 401(k)(2)(B)(i)(I)) or if later, the end of
the Limitation Year during which the severance occurred, provided that, absent a
severance from employment, such payments would have been made to the Employee
while such Employee continued in employment with the Bank and constitute regular
compensation for services during the Employee’s regular working hours,
compensation for services outside the Employee’s regular working hours (such as
overtime or shift differential), commissions, bonuses, and other similar
compensation. Payments for accrued bona fide sick, vacation or other leave will
also be included, but only if the Employee would have been able to use such
leave if employment had continued. Any payments not described above are not
considered “415 Compensation” if paid after severance from employment, even if
they are paid within 2 1/2 months following severance from employment or within
the appropriate Limitation Year.”

 

  2. Section 8.2(c) is hereby amended by adding to the end thereof the
following:

“Reductions shall be made under the People’s United Bank 401(k) Employee Savings
Plan in order to satisfy the limitations on annual additions before any such
reductions shall be made under this Plan. Notwithstanding the provisions of this
Section 8.2(c) effective for Limitation Years beginning on or after January 1,
2008, any excess annual additions as determined under Section 8.2 shall be
corrected by the use of the Employee Plans Compliance Resolution System or any
other correction method permitted by applicable law.”

 

  3.

The amendments made hereby shall become effective as set forth herein, subject
to the provisions of this paragraph. The Plan as amended may be submitted to the
Internal Revenue Service (the “IRS”) with a request for a written ruling to the
effect that the provisions as set forth herein will result in the Plan
continuing to be a qualified Plan as set forth in the provisions of Section 401
of the Internal Revenue Code of 1986, as it may from time to time be amended. To
the extent that any provisions contained in such amendments would contain any
provision



--------------------------------------------------------------------------------

 

which would adversely affect such qualified status in the opinion of the IRS,
such provisions, subject to the last sentence of this paragraph, shall become
null and void. Further, the Plan shall be subject as of the applicable effective
date set forth herein to all provisions of any further amendments so made in
response to any suggestions, comments or requests by any personnel of the IRS in
connection with the request described in this paragraph. Notwithstanding the
foregoing, in the event that any action for declaratory judgment is instituted
in the Tax Court in connection with any refusal or failure to issue such written
determination by the IRS or any adverse action with respect to such request, the
putting into effect of any such amendment shall be further postponed, but all
amendments shall be made in accordance with the decision of the Tax Court or
such decision as it may be altered or changed upon further proceedings before
the Tax Court or any appeal therefrom, all as of the applicable effective date
indicated herein.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as provided herein.

 

PEOPLE’S UNITED FINANCIAL, INC.

By:

 

 

    Date                      

Its:

 

 